Exhibit 10.2
SUBSIDIARIES GUARANTY
     SUBSIDIARIES GUARANTY, dated as of May 11, 2011 (as amended, modified or
supplemented from time to time, this “Guaranty”), made by each of the
undersigned guarantors (each a “Guarantor” and, together with any other entity
that becomes a guarantor hereunder pursuant to Section 25 hereof, the
“Guarantors”). Except as otherwise defined herein, capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.
W I T N E S S E T H :
     WHEREAS, Town Sports International Holdings, Inc., Town Sports
International, LLC (the “Borrower”), the lenders from time to time party thereto
(the “Lenders”) and Deutsche Bank Trust Company Americas, as administrative
agent (together with any successor administrative agent, the “Administrative
Agent”), have entered into a Credit Agreement, dated as of May 11, 2011 (as
amended, modified, restated, extended, restructured and/or supplemented from
time to time, together with any agreement refinancing in full the Indebtedness
under such agreement or successor agreements to the extent such agreement
provides that it is to be the “Credit Agreement” hereunder, the “Credit
Agreement”), providing for the making of Loans to, and the issuance of, and
participation in, Letters of Credit for the account of, the Borrower as
contemplated therein (the Lenders, the Collateral Agent, the Issuing Lenders and
the Administrative Agent are herein called the “Lender Creditors”);
     WHEREAS, the Borrower and/or one or more of its Subsidiaries may at any
time and from time to time enter into one or more Interest Rate Protection
Agreements or Other Hedging Agreements with one or more Lenders or any affiliate
thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”);
     WHEREAS, each Guarantor is a direct or indirect Wholly-Owned Domestic
Subsidiary of the Borrower;
     WHEREAS, it is a condition precedent to the making of Loans to the
Borrower, and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and to the Other Creditors
entering into Interest Rate Protection Agreements and Other Hedging Agreements
that each Guarantor shall have executed and delivered to the Administrative
Agent this Guaranty; and
     WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans
to the Borrower, and the issuance of, and participation in, Letters of Credit
for the account of the Borrower under the Credit Agreement and the entering into
by the Borrower and/or one or more of its Subsidiaries of Interest Rate
Protection Agreements or Other Hedging Agreements and,
Signature page to Town Sports Subsidiaries Guaranty — 2011

 



--------------------------------------------------------------------------------



 



accordingly, desires to execute this Guaranty in order to satisfy the condition
described in the preceding paragraph;
     NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Guarantor, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor hereby makes the following representations and
warranties to the Secured Creditors and hereby covenants and agrees with each
Secured Creditor as follows:
     1. Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees as a primary obligor and not merely as a surety:
(i) to the Lender Creditors the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of (x) the principal of, premium, if any, and interest on the Notes
issued by, and the Loans made to, the Borrower under the Credit Agreement, and
all reimbursement obligations and Unpaid Drawings with respect to Letters of
Credit and (y) all other obligations (including, without limitation, obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), liabilities and indebtedness owing by the Borrower to the
Lender Creditors under the Credit Agreement and each other Credit Document (as
defined in the Credit Agreement, as any such document may be amended, modified,
restated and/or supplemented from time to time in connection with the Credit
Agreement) to which the Borrower is a party (including, without limitation,
indemnities, Fees and interest thereon (including, without limitation, any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the Credit
Agreement, whether or not such interest is an allowed claim in any such
proceeding), whether now existing or hereafter incurred under, arising out of or
in connection with the Credit Agreement and any such other Credit Document and
the due performance and compliance by the Borrower with all of the terms,
conditions, covenants and agreements contained in all such Credit Documents (all
such principal, premium, interest, liabilities, indebtedness and obligations
under this clause (i), except to the extent consisting of obligations or
liabilities with respect to Interest Rate Protection Agreements and Other
Hedging Agreements, being herein collectively called the “Credit Document
Obligations”); and (ii) to each Other Creditor the full and prompt payment when
due (whether at the stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) of all obligations (including, without
limitation, obligations which, but for the automatic stay under Section 362(a)
of the Bankruptcy Code, would become due), liabilities and indebtedness
(including, without limitation, any interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided for in the respective Interest Rate Protection Agreements or Other
Hedging Agreements, whether or not such interest is an allowed claim in any such
proceeding) owing by the Borrower and/or one or more of its Subsidiaries under
any Interest Rate Protection Agreement or Other Hedging Agreement, whether now
in existence or hereafter arising, and the due performance and compliance by the
Borrower and such Subsidiaries with all of the terms, conditions, covenants and
agreements contained in each Interest Rate Protection Agreement and Other
Hedging Agreement to which it is a party (all such obligations, liabilities and
indebtedness being herein collectively called the “Other Obligations” and,
together with the Credit Document Obligations, the “Guaranteed Obligations”). As
used herein, the term “Guaranteed Party” shall mean the Borrower and each
Subsidiary thereof party to any Interest Rate Protection Agreement or Other
Hedging Agreement with an Other Creditor.

 



--------------------------------------------------------------------------------



 



Each Guarantor understands, agrees and confirms that the Secured Creditors may
enforce this Guaranty up to the full amount of the Guaranteed Obligations
against such Guarantor without proceeding against any other Guarantor, the
Borrower, any other Guaranteed Party, against any security for the Guaranteed
Obligations, or under any other guaranty covering all or a portion of the
Guaranteed Obligations.
     2. Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations upon the occurrence in respect of the Borrower or any other
Guaranteed Party of any of the events specified in Section 11.05 of the Credit
Agreement, and unconditionally, absolutely and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Secured Creditors,
or order, on demand. This Guaranty shall constitute a guaranty of payment and
performance, and not of collection.
     3. The liability of each Guarantor hereunder is primary, absolute, joint
and several, and unconditional and is exclusive and independent of any security
for or other guaranty of the indebtedness of the Borrower or any other
Guaranteed Party whether executed by such Guarantor, any other Guarantor, any
other guarantor or by any other party, and the liability of each Guarantor
hereunder shall not be affected or impaired by any circumstance or occurrence
whatsoever, including, without limitation: (a) any direction as to application
of payment by the Borrower or any other Guaranteed Party or by any other party,
(b) any other continuing or other guaranty, undertaking or maximum liability of
a Guarantor or of any other party as to the Guaranteed Obligations, (c) any
payment on or in reduction of any such other guaranty or undertaking, (d) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower or any other Guaranteed Party, (e) the failure of a Guarantor to
receive any benefit from or as a result of its execution, delivery and
performance of this Guaranty, (f) any payment made to any Secured Creditor on
the indebtedness which any Secured Creditor repays the Borrower or any other
Guaranteed Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (g) any action or inaction by the Secured
Creditors as contemplated in Section 6 hereof or (h) any invalidity, recission,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations or of any security therefor.
     4. The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor, the Borrower or any
other Guaranteed Party, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor, the Borrower or any other Guaranteed Party
and whether or not any other Guarantor, any other guarantor, the Borrower or any
other Guaranteed Party be joined in any such action or actions. Each Guarantor
waives, to the fullest extent permitted by applicable law, the benefits of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by the Borrower or any other Guaranteed Party or other
circumstance which operates to toll any statute of limitations as to the
Borrower or any other Guaranteed Party shall operate to toll the statute of
limitations as to each Guarantor.

 



--------------------------------------------------------------------------------



 



     5. Each Guarantor hereby waives (to the fullest extent permitted by
applicable law) notice of acceptance of this Guaranty and notice of the
existence, creation or incurrence of any new or additional liability to which it
may apply, and waives promptness, diligence, presentment, demand of payment,
demand for performance, protest, notice of dishonor or nonpayment of any such
liabilities, suit or taking of other action by the Administrative Agent or any
other Secured Creditor against, and any other notice to, any party liable
thereon (including such Guarantor, any other Guarantor, any other guarantor, the
Borrower or any other Guaranteed Party) and each Guarantor further hereby waives
any and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice or proof of reliance by any Secured Creditor
upon this Guaranty, and the Guaranteed Obligations shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended,
modified, supplemented or waived, in reliance upon this Guaranty.
     6. Any Secured Creditor may (except as shall be required by applicable
statute and cannot be waived) at any time and from time to time without the
consent of, or notice to, any Guarantor, without incurring responsibility to
such Guarantor, without impairing or releasing the obligations or liabilities of
such Guarantor hereunder, upon or without any terms or conditions and in whole
or in part:
     (a) change the manner, place or terms of payment of, and/or change,
increase or extend the time of payment of, renew, increase, accelerate or alter,
any of the Guaranteed Obligations (including, without limitation, any increase
or decrease in the rate of interest thereon or the principal amount thereof),
any security therefor, or any liability incurred directly or indirectly in
respect thereof, and the guaranty herein made shall apply to the Guaranteed
Obligations as so changed, extended, increased, accelerated, renewed or altered;
     (b) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, surrender, impair, realize upon or otherwise deal
with in any manner and in any order any property or other collateral by
whomsoever at any time pledged or mortgaged to secure, or howsoever securing,
the Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;
     (c) exercise or refrain from exercising any rights against the Borrower,
any other Guaranteed Party, any other Credit Party, any Subsidiary thereof, any
other guarantor of the Guaranteed Obligations or others or otherwise act or
refrain from acting;
     (d) release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower, any other Guaranteed Party, or other obligors;
     (e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower or any other Guaranteed Party to creditors of the Borrower or such
other Guaranteed Party other than the Secured Creditors;

 



--------------------------------------------------------------------------------



 



     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower or any other Guaranteed Party to the
Secured Creditors regardless of what liabilities of the Borrower or such other
Guaranteed Party remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, any of the Interest Rate Protection Agreements or Other Hedging
Agreements, the Credit Documents or any of the instruments or agreements
referred to therein, or otherwise amend, modify or supplement any of the
Interest Rate Protection Agreements or Other Hedging Agreements, the Credit
Documents or any of such other instruments or agreements;
     (h) act or fail to act in any manner referred to in this Guaranty which may
deprive such Guarantor of its right to subrogation against the Borrower or any
other Guaranteed Party to recover full indemnity for any payments made pursuant
to this Guaranty; and/or
     (i) take any other action or omit to take any other action which would,
under otherwise applicable principles of common law, give rise to a legal or
equitable discharge of such Guarantor from its liabilities under this Guaranty.
     No invalidity, illegality, irregularity or unenforceability of all or any
part of the Guaranteed Obligations, the Credit Documents, the Interest Rate
Protection Agreements and Other Hedging Agreements or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
payment in full in cash of the Guaranteed Obligations.
     7. This Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. No failure or delay on the part of any
Secured Creditor in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein expressly specified are cumulative and not exclusive of any
rights or remedies which any Secured Creditor would otherwise have. No notice to
or demand on any Guarantor in any case shall entitle such Guarantor to any other
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of any Secured Creditor to any other or further action in
any circumstances without notice or demand. It is not necessary for any Secured
Creditor to inquire into the capacity or powers of the Borrower or any other
Guaranteed Party or the officers, directors, partners or agents acting or
purporting to act on its or their behalf, and any indebtedness made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.
     8. Any indebtedness of the Borrower or any other Guaranteed Party now or
hereafter held by any Guarantor is hereby subordinated to the indebtedness of
the Borrower or such other Guaranteed Party to the Secured Creditors, and such
indebtedness of the Borrower or such other Guaranteed Party to any Guarantor, if
the Administrative Agent or the Collateral Agent, after the occurrence and
during the continuance of an Event of Default, so requests, shall

 



--------------------------------------------------------------------------------



 



be collected, enforced and received by such Guarantor as trustee for the Secured
Creditors and be paid over to the Secured Creditors on account of the
indebtedness of the Borrower or the other Guaranteed Parties to the Secured
Creditors then due and owing or payable, if any, but without otherwise affecting
or impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Without limiting the generality of the foregoing,
each Guarantor hereby agrees with the Secured Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash (other than contingent indemnification
obligations that are not then due and payable); provided, that if any amount
shall be paid to such Guarantor on account of such subrogation rights at any
time prior to the irrevocable payment in full in cash of all the Guaranteed
Obligations, such amount shall be held in trust for the benefit of the Secured
Creditors and shall forthwith be paid to the Secured Creditors to be credited
and applied upon the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Documents or, if the Credit Documents do
not provide for the application of such amount, to be held by the Secured
Creditors as collateral security for any Guaranteed Obligations thereafter
existing.
     9. (a) Each Guarantor waives any right (except as shall be required by
applicable law and cannot be waived) to require the Secured Creditors to:
(i) proceed against the Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from the Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever. Each Guarantor waives any defense based on or
arising out of any defense of the Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than payment in full in cash of the Guaranteed Obligations in
accordance with the terms thereof, including, without limitation, any defense
based on or arising out of the disability of the Borrower, any other Guaranteed
Party, any other Guarantor, any other guarantor of the Guaranteed Obligations or
any other party, or the unenforceability of the Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
the Borrower or any other Guaranteed Party other than payment in full of the
Guaranteed Obligations in cash. Any or all of the Collateral under the Credit
Documents may be foreclosed upon in one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable, and the
Secured Creditors may exercise any other right or remedy the Secured Creditors
may have against the Borrower, any other Guaranteed Party or any other party, or
any security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid in full in cash in accordance with the terms thereof. Each Guarantor waives
any defense arising out of any such election by the Secured Creditors, even
though such election operates to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of such Guarantor against the Borrower,
any other Guaranteed Party or any other party or any security.
     (b) Each Guarantor waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation

 



--------------------------------------------------------------------------------



 



or incurring of new or additional indebtedness. Each Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s and each
other Guaranteed Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that the Secured Creditors shall have no duty to
advise any Guarantor of information known to them regarding such circumstances
or risks. Each Guarantor acknowledges and agrees that (x) the Secured Creditors
shall have no obligation to investigate the financial condition or affairs of
the Borrower, any other Guaranteed Party or any other Guarantor for the benefit
of such Guarantor nor to advise such Guarantor of any fact respecting, or any
change in, the financial condition, assets or affairs of the Borrower, any other
Guaranteed Party or any other Guarantor that might become known to any Secured
Creditor at any time, whether or not such Secured Creditor knows or believes or
has reason to know or believe that any such fact or change is unknown to such
Guarantor, or might (or does) increase the risk of such Guarantor as guarantor
hereunder, or might (or would) affect the willingness of such Guarantor to
continue as a guarantor of the Guaranteed Obligations hereunder and (y) the
Secured Creditors shall have no duty to advise any Guarantor of information
known to them regarding any of the aforementioned circumstances or risks.
     (c) Each Guarantor hereby acknowledges and agrees that no Secured Creditor
nor any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of any
Guaranteed Party under the Credit Documents or the obligation of such Guarantor
hereunder or (b) to pursue any other remedy that such Guarantor may or may not
be able to pursue itself any right to which such Guarantor hereby waives.
     (d) Each Guarantor warrants and agrees that each of the waivers set forth
in Section 3 and in this Section 9 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.
     10. Notwithstanding anything to the contrary contained elsewhere in this
Guaranty, the Secured Creditors agree that this Guaranty may be enforced only by
the action of the Administrative Agent or the Collateral Agent, in each case
acting upon the instructions of the Required Lenders (or, after the date on
which all Credit Document Obligations have been paid in full, the holders of at
least a majority of the outstanding Other Obligations) and that no other Secured
Creditors shall have any right individually to seek to enforce or to enforce
this Guaranty or to realize upon the security to be granted by the Security
Documents, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent or the Collateral Agent or, after all the
Credit Document Obligations have been paid in full (other than contingent
indemnification obligations that are not then due and payable), by the holders
of at least a majority of the outstanding Other Obligations, as the case may be,
for the benefit of the Secured Creditors upon the terms of this Guaranty and the
Security Documents. The Secured Creditors further agree that this Guaranty may
not be enforced against any director, officer, employee, partner, member or
stockholder of any Guarantor (except to the extent such partner, member or
stockholder is also a Guarantor hereunder). It is understood and agreed that the
agreement in this Section 10 is among and solely for the benefit of the Secured
Creditors and that, if the Required Lenders (or, after the date on which all
Credit Document Obligations have

 



--------------------------------------------------------------------------------



 



been paid in full, the holders of at least a majority of the outstanding Other
Obligations) so agree (without requiring the consent of any Guarantor), this
Guaranty may be directly enforced by any Secured Creditor.
     11. In order to induce the Lenders to make Loans to, and issue Letters of
Credit for the account of, the Borrower pursuant to the Credit Agreement, and in
order to induce the Other Creditors to execute, deliver and perform the Interest
Rate Protection Agreements and Other Hedging Agreements, each Guarantor
represents, warrants and covenants that:
     (a) Such Guarantor (i) is a duly organized and validly existing
corporation, partnership or limited liability company, as the case may be, in
good standing under the laws of the jurisdiction of its organization, (ii) has
the corporate, partnership or limited liability company power and authority, as
the case may be, to own its property and assets and to transact the business in
which it is engaged and presently proposes to engage and (iii) is duly qualified
and is authorized to do business and is in good standing in each jurisdiction
where the nature of its business requires such qualification except (x) in the
case of preceding clauses (i) and (ii), for Immaterial Subsidiaries, and (y) in
the case of preceding clause (iii), for failures to be so qualified which,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
     (b) Such Guarantor has the corporate, partnership or limited liability
company power and authority, as the case may be, to execute, deliver and perform
the terms and provisions of this Guaranty and each other Credit Document to
which it is a party and has taken all necessary corporate, partnership or
limited liability company action, as the case may be, to authorize the
execution, delivery and performance by it of this Guaranty and each such other
Credit Document. Such Guarantor has duly executed and delivered this Guaranty
and each other Credit Document to which it is a party, and this Guaranty and
each such other Credit Document constitutes the legal, valid and binding
obligation of such Guarantor enforceable in accordance with its terms, except to
the extent that the enforceability hereof or thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
     (c) Neither the execution, delivery or performance by such Guarantor of
this Guaranty or any other Credit Document to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof, will
(i) contravene in any material respect any provision of any applicable law,
statute, rule or regulation or any applicable order, writ, injunction or decree
of any court or governmental instrumentality, (ii) conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of such Guarantor or any of its
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
loan agreement, credit agreement, or any other material agreement, contract or
instrument to which such Guarantor or any of its Subsidiaries is a party or by
which it or any of its property or assets is bound or to which it may be subject
or (iii) violate any provision of the certificate or articles of incorporation,
by-laws, partnership agreement or limited liability company agreement (or

 



--------------------------------------------------------------------------------



 



equivalent organizational documents), as the case may be, of such Guarantor or
any of its Subsidiaries.
     (d) No order, consent, approval, license, authorization or validation of,
or filing, recording or registration with (except as have been obtained or made
and which remain in full force and effect), or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required for, (i) the execution, delivery and performance of this Guaranty
by such Guarantor or any other Credit Document to which such Guarantor is a
party or (ii) the legality, validity, binding effect or enforceability of this
Guaranty or any other Credit Document to which such Guarantor is a party.
     (e) There are no actions, suits or proceedings pending or, to such
Guarantor’s knowledge, threatened (i) with respect to this Guaranty or any other
Credit Document to which such Guarantor is a party or (ii) with respect to such
Guarantor or any of its Subsidiaries that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
     12. The Guarantors hereby jointly and severally agree to pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the enforcement of this Guaranty and of the Administrative Agent in connection
with any amendment, waiver or consent relating hereto (including, in each case,
without limitation, the reasonable fees and disbursements of counsel employed by
the Administrative Agent).
     13. This Guaranty shall be binding upon each Guarantor and its successors
and assigns and shall inure to the benefit of the Secured Creditors and their
successors and assigns.
     14. Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of each Guarantor
directly affected thereby and with the written consent of either (x) the
Required Lenders (or, to the extent required by Section 13.12 of the Credit
Agreement, with the written consent of each Lender) at all times prior to the
time on which all Credit Document Obligations have been paid in full (other than
contingent indemnification obligations that are not then due and payable) or
(y) the holders of at least a majority of the outstanding Other Obligations at
all times after the time on which all Credit Document Obligations have been paid
in full (other than contingent indemnification obligations that are not then due
and payable); provided, that any change, waiver, modification or variance
affecting the rights and benefits of a single Class (as defined below) of
Secured Creditors (and not all Secured Creditors in a like or similar manner)
shall also require the written consent of the Requisite Creditors (as defined
below) of such Class of Secured Creditors (it being understood that the addition
or release of any Guarantor hereunder in accordance with the terms hereof or the
Credit Agreement shall not constitute a change, waiver, discharge or termination
affecting any Guarantor other than the Guarantor so added or released and shall
not require the consent of any Secured Creditor other than the Administrative
Agent). For the purpose of this Guaranty, the term “Class” shall mean each class
of Secured Creditors, i.e., whether (x) the Lender Creditors as holders of the
Credit Document Obligations or (y) the Other Creditors as the holders of the
Other Obligations. For the purpose of this Guaranty, the term “Requisite
Creditors” of any Class shall mean (x) with respect to the Credit Document

 



--------------------------------------------------------------------------------



 



Obligations, the Required Lenders (or, to the extent required by Section 13.12
of the Credit Agreement, each Lender) and (y) with respect to the Other
Obligations, the holders of at least a majority of all obligations outstanding
from time to time under the Interest Rate Protection Agreements and Other
Hedging Agreements.
     15. Each Guarantor acknowledges that an executed (or conformed) copy of
each of the Credit Documents and Interest Rate Protection Agreements or Other
Hedging Agreements has been made available to a senior officer of such Guarantor
and such officer is familiar with the contents thereof.
     16. In addition to any rights and remedies now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Secured Creditor Law), the Security Documents or otherwise, and not
by way of limitation of any such rights or remedies, upon any Guaranteed
Obligation becoming due and payable by the Borrower (whether at the stated
maturity, by acceleration or otherwise), each Secured Creditor is hereby
authorized, at any time or from time to time, without notice to any Guarantor or
to any other Person, any such notice being expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Secured Creditor (including,
without limitation, by branches and agencies of such Secured Creditor wherever
located) to or for the credit or the account of such Guarantor, against and on
account of the obligations and liabilities of such Guarantor to such Secured
Creditor under this Guaranty, irrespective of whether or not such Secured
Creditor shall have made any demand hereunder and although said obligations,
liabilities, deposits or claims, or any of them, shall be contingent or
unmatured.
     17. Except as otherwise provided herein, all notices, requests, demands or
other communications to or upon the respective parties hereto shall be sent or
delivered by mail, telecopy or courier service and all such notices and
communications shall, when mailed, telecopied, or sent by overnight courier, be
effective when deposited in the mails, delivered to the overnight courier, as
the case may be, or sent by telecopier, except that notices and communications
to the Administrative Agent or any Guarantor shall not be effective until
received by the Administrative Agent or such Guarantor, as the case may be. All
notices and other communications shall be in writing and addressed to such party
at (i) in the case of any Lender Creditor, as provided in the Credit Agreement,
(ii) in the case of any Guarantor, at its address set forth opposite its
signature page below, and (iii) in the case of any Other Creditor, at such
address as such Other Creditor shall have specified in writing to the Borrower;
or in any case at such other address as any of the Persons listed above may
hereafter notify the others in writing.
     18. If any claim is ever made upon any Secured Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including, without limitation, the Borrower or any other
Guaranteed Party) then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Guarantor, notwithstanding any

 



--------------------------------------------------------------------------------



 



revocation hereof or the cancellation of any Note, any Interest Rate Protection
Agreement, any Other Hedging Agreement or any other instrument evidencing any
liability of the Borrower or any other Guaranteed Party, and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.
     19. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED
CREDITORS AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. Any legal action or proceeding
with respect to this Guaranty or any other Credit Document to which any
Guarantor is a party shall be brought in the courts of the State of New York or
of the United States of America for the Southern District of New York in each
case which are located in the County of New York, and, by execution and delivery
of this Guaranty, each Guarantor hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the exclusive
jurisdiction of the aforesaid courts. Each Guarantor hereby further irrevocably
waives any claim that any such court lacks personal jurisdiction over such
Guarantor, and agrees not to plead or claim in any legal action or proceeding
with respect to this Guaranty or any other Credit Document to which such
Guarantor is a party brought in any of the aforesaid courts that any such court
lacks personal jurisdiction over such Guarantor. Each Guarantor further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Guarantor at its address
set forth opposite its signature below, such service to become effective 30 days
after such mailing. Each Guarantor hereby irrevocably waives any objection to
such service of process and further irrevocably waives and agrees not to plead
or claim in any action or proceeding commenced hereunder or under any other
Credit Document to which such Guarantor is a party that such service of process
was in any way invalid or ineffective. Nothing herein, however, shall affect the
right of any of the Secured Creditors to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
each Guarantor in any other jurisdiction.
     (b) Each Guarantor hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Guaranty or any other Credit Document to which
such Guarantor is a party brought in the courts referred to in clause (a) above
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that such action or proceeding brought in any such court has been
brought in an inconvenient forum.
     (c) EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
     20. In the event that all of the Equity Interests of one or more Guarantors
is sold or otherwise disposed of or liquidated in compliance with the
requirements of Section 10.02

 



--------------------------------------------------------------------------------



 



of the Credit Agreement (or such sale, other disposition or liquidation has been
approved in writing by the Required Lenders (or all the Lenders if required by
Section 13.12 of the Credit Agreement)) and the proceeds of such sale,
disposition or liquidation are applied in accordance with the provisions of the
Credit Agreement, to the extent applicable, such Guarantor shall upon
consummation of such sale or other disposition (except to the extent that such
sale or disposition is to Holdings or another Credit Party) be released from
this Guaranty automatically and without further action and this Guaranty shall,
as to each such Guarantor or Guarantors, terminate, and have no further force or
effect (it being understood and agreed that the sale of one or more Persons that
own, directly or indirectly, all of the Equity Interests of any Guarantor shall
be deemed to be a sale of such Guarantor for the purposes of this Section 20).
     21. At any time a payment in respect of the Guaranteed Obligations is made
under this Guaranty, the right of contribution of each Guarantor against each
other Guarantor shall be determined as provided in the immediately following
sentence, with the right of contribution of each Guarantor to be revised and
restated as of each date on which a payment (a “Relevant Payment”) is made on
the Guaranteed Obligations under this Guaranty. At any time that a Relevant
Payment is made by a Guarantor that results in the aggregate payments made by
such Guarantor in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment exceeding such Guarantor’s Contribution Percentage
(as defined below) of the aggregate payments made by all Guarantors in respect
of the Guaranteed Obligations to and including the date of the Relevant Payment
(such excess, the “Aggregate Excess Amount”), each such Guarantor shall have a
right of contribution against each other Guarantor who has made payments in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment in an aggregate amount less than such other Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date of the
Relevant Payment by all Guarantors in respect of the Guaranteed Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Guarantor and the denominator of which is the Aggregate Excess Amount of
all Guarantors multiplied by (y) the Aggregate Deficit Amount of such other
Guarantor. A Guarantor’s right of contribution pursuant to the preceding
sentences shall arise at the time of each computation, subject to adjustment to
the time of each computation; provided that no Guarantor may take any action to
enforce such right until the Guaranteed Obligations have been irrevocably paid
in full in cash and the Total Commitment and all Letters of Credit have been
terminated, it being expressly recognized and agreed by all parties hereto that
any Guarantor’s right of contribution arising pursuant to this Section 21
against any other Guarantor shall be expressly junior and subordinate to such
other Guarantor’s obligations and liabilities in respect of the Guaranteed
Obligations and any other obligations owing under this Guaranty. As used in this
Section 21: (i) each Guarantor’s “Contribution Percentage” shall mean the
percentage obtained by dividing (x) the Adjusted Net Worth (as defined below) of
such Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors;
(ii) the “Adjusted Net Worth” of each Guarantor shall mean the greater of
(x) the Net Worth (as defined below) of such Guarantor and (y) zero; and (iii)
the “Net Worth” of each Guarantor shall mean the amount by which the fair
saleable value of such Guarantor’s assets on the date of any Relevant Payment
exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Guaranteed Obligations arising
under this Guaranty or any guaranteed obligations arising under any guaranty of
the Senior Notes) on such date. Notwithstanding anything to the contrary
contained above, any Guarantor that is released from this Guaranty pursuant to
Section 20

 



--------------------------------------------------------------------------------



 



hereof shall thereafter have no contribution obligations, or rights, pursuant to
this Section 21, and at the time of any such release, if the released Guarantor
had an Aggregate Excess Amount or an Aggregate Deficit Amount, same shall be
deemed reduced to $0, and the contribution rights and obligations of the
remaining Guarantors shall be recalculated on the respective date of release (as
otherwise provided above) based on the payments made hereunder by the remaining
Guarantors. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 21, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash (other than contingent indemnification obligations that are not
then due and payable). Each of the Guarantors recognizes and acknowledges that
the rights to contribution arising hereunder shall constitute an asset in favor
of the party entitled to such contribution. In this connection, each Guarantor
has the right to waive its contribution right against any Guarantor to the
extent that after giving effect to such waiver such Guarantor would remain
solvent, in the reasonable determination of the Required Lenders.
     22. Each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby confirms that it is its intention that this
Guaranty not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act of any similar Federal or
state law. To effectuate the foregoing intention, each Guarantor and each
Secured Creditor (by its acceptance of the benefits of this Guaranty) hereby
irrevocably agrees that the Guaranteed Obligations guaranteed by such Guarantor
shall be limited to such amount as will, after giving effect to such maximum
amount and all other (contingent or otherwise) liabilities of such Guarantor
that are relevant under such laws and after giving effect to any rights to
contribution pursuant to any agreement providing for an equitable contribution
among such Guarantor and the other Guarantors, result in the Guaranteed
Obligations of such Guarantor in respect of such maximum amount not constituting
a fraudulent transfer or conveyance.
     23. This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.
     24. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense and on the same basis as payments are made
by the Borrower under Sections 5.03 and 5.04 of the Credit Agreement.
     25. It is understood and agreed that any Wholly-Owned Domestic Subsidiary
of the Borrower that is required to execute a counterpart of this Guaranty after
the date hereof pursuant to the Credit Agreement shall become a Guarantor
hereunder by (x) executing and delivering a counterpart hereof (or a Joinder
Agreement) to the Administrative Agent and (y) taking all actions as specified
in this Guaranty as would have been taken by such Guarantor had it been an
original party to this Guaranty, in each case with all documents and actions
required to be taken above to be taken to the reasonable satisfaction of the
Administrative Agent.
*   *   *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed
and delivered as of the date first above written.

     
Address:
  TSI 217 BROADWAY, LLC
c/o Town Sports International, LLC
  TSI ALEXANDRIA, LLC
5 Penn Plaza, 4th Floor
  TSI ALEXANDRIA WEST, LLC
New York, NY 10001
  TSI ALLSTON, LLC
Attention: Dan Gallagher
  TSI ANDOVER, LLC
Tel. No.: (212) 246-6700
  TSI ARDMORE, LLC
Fax No.: (212) 246-8422
  TSI ARTHRO-FITNESS SERVICES, LLC
 
  TSI ASTORIA, LLC
 
  TSI BATTERY PARK, LLC
 
  TSI BAY RIDGE 86TH STREET, LLC
 
  TSI BAYONNE, LLC
 
  TSI BAYRIDGE, LLC
 
  TSI BENSONHURST, LLC
 
  TSI BETHESDA, LLC
 
  TSI BOYLSTON, LLC
 
  TSI BROADWAY, LLC
 
  TSI BROOKLYN BELT, LLC
 
  TSI BRUNSWICK, LLC
 
  TSI BULFINCH, LLC
 
  TSI BUTLER, LLC
 
  TSI CARMEL, LLC
 
  TSI CASH MANAGEMENT, LLC
 
  TSI CENTRAL SQUARE, LLC
 
  TSI CHERRY HILL, LLC
 
  TSI CHEVY CHASE, LLC
 
  TSI CLARENDON, LLC
 
  TSI CLIFTON, LLC
 
  TSI COBBLE HILL, LLC
 
  TSI COLONIA, LLC
 
  TSI COLUMBIA HEIGHTS, LLC
 
  TSI COMMACK, LLC
 
  TSI CONNECTICUT AVENUE, LLC
 
  TSI COURT STREET, LLC
 
  TSI CROTON, LLC
 
  TSI DANBURY, LLC
 
  TSI DAVIS SQUARE, LLC
 
  TSI DEDHAM, LLC,
 
        each as a Guarantor

             
 
           
 
  By:   /s/ Daniel G. Gallagher
 
Name: Daniel G. Gallagher    
 
      Title: Senior Vice President — Chief    
 
                 Financial Officer    

Signature page to Town Sports Subsidiaries Guaranty — 2011

 



--------------------------------------------------------------------------------



 



     
 
  TSI DEER PARK, LLC
 
  TSI DOBBS FERRY, LLC
 
  TSI DOWNTOWN CROSSING, LLC
 
  TSI DUPONT CIRCLE, INC.
 
  TSI DUPONT II, INC.
 
  TSI EAST 23, LLC
 
  TSI EAST 31, LLC
 
  TSI EAST 34, LLC
 
  TSI EAST 36, LLC
 
  TSI EAST 41, LLC
 
  TSI EAST 48, LLC
 
  TSI EAST 51, LLC
 
  TSI EAST 59, LLC
 
  TSI EAST 76, LLC
 
  TSI EAST 86, LLC
 
  TSI EAST 91, LLC
 
  TSI EAST BRUNSWICK, LLC
 
  TSI EAST MEADOW, LLC
 
  TSI ENGLEWOOD, LLC
 
  TSI F STREET, LLC
 
  TSI FAIRFAX, LLC
 
  TSI FENWAY, LLC
 
  TSI FIRST AVENUE, LLC
 
  TSI FOREST HILLS, LLC
 
  TSI FORT LEE, LLC
 
  TSI FRAMINGHAM, LLC
 
  TSI FRANKLIN (MA), LLC
 
  TSI FRANKLIN PARK, LLC
 
  TSI FREEHOLD, LLC
 
  TSI GALLERY PLACE, LLC
 
  TSI GARDEN CITY, LLC
 
  TSI GARNERVILLE, LLC
 
  TSI GEORGETOWN, LLC
 
  TSI GERMANTOWN, LLC
 
  TSI GLENDALE, LLC
 
  TSI GLOVER, LLC
 
  TSI GRAND CENTRAL, LLC
 
  TSI GREAT NECK, LLC
 
  TSI GREENWICH, LLC,
 
       each as a Guarantor

             
 
  By:   /s/ Daniel G. Gallagher
 
Name: Daniel G. Gallagher    
 
      Title: Senior Vice President — Chief    
 
                 Financial Officer    

Signature page to Town Sports Subsidiaries Guaranty — 2011

 



--------------------------------------------------------------------------------



 



     
 
  TSI HARTSDALE, LLC
 
  TSI HAWTHORNE, LLC
 
  TSI HERALD, LLC
 
  TSI HICKSVILLE, LLC
 
  TSI HIGHPOINT, LLC
 
  TSI HOBOKEN, LLC
 
  TSI HOBOKEN NORTH, LLC
 
  TSI HOLDINGS (CIP), LLC
 
  TSI HOLDINGS (DC), LLC
 
  TSI HOLDINGS (MA), LLC
 
  TSI HOLDINGS (MD), LLC
 
  TSI HOLDINGS (NJ), LLC
 
  TSI HOLDINGS (PA), LLC
 
  TSI HOLDINGS (VA), LLC
 
  TSI HUNTINGTON, LLC
 
  TSI INTERNATIONAL, INC.
 
  TSI IRVING PLACE, LLC
 
  TSI JAMAICA ESTATES, LLC
 
  TSI JERSEY CITY, LLC
 
  TSI K STREET, LLC
 
  TSI LARCHMONT, LLC
 
  TSI LEXINGTON (MA), LLC
 
  TSI LINCOLN, LLC
 
  TSI LIVINGSTON, LLC
 
  TSI LONG BEACH, LLC
 
  TSI LYNNFIELD, LLC
 
  TSI M STREET, LLC
 
  TSI MAHWAH, LLC
 
  TSI MAMARONECK, LLC
 
  TSI MARKET STREET, LLC
 
  TSI MARLBORO, LLC
 
  TSI MATAWAN, LLC
 
  TSI MERCER STREET, LLC
 
  TSI MIDWOOD, LLC
 
  TSI MONTCLAIR, LLC
 
  TSI MORRIS PARK, LLC
 
  TSI MURRAY HILL, LLC
 
  TSI NANUET, LLC
 
  TSI NATICK, LLC,
 
       each as a Guarantor

             
 
  By:   /s/ Daniel G. Gallagher
 
Name: Daniel G. Gallagher    
 
      Title: Senior Vice President — Chief    
 
                 Financial Officer    

Signature page to Town Sports Subsidiaries Guaranty — 2011

 



--------------------------------------------------------------------------------



 



     
 
  TSI NEW ROCHELLE, LLC
 
  TSI NEWARK, LLC
 
  TSI NEWBURY STREET, LLC
 
  TSI NEWTON, LLC
 
  TSI NO SWEAT, LLC
 
  TSI NORTH BETHESDA, LLC
 
  TSI NORWALK, LLC
 
  TSI OCEANSIDE, LLC
 
  TSI OLD BRIDGE, LLC
 
  TSI PARSIPPANY, LLC
 
  TSI PLAINSBORO, LLC
 
  TSI PORT JEFFERSON, LLC
 
  TSI PRINCETON, LLC
 
  TSI PRINCETON NORTH, LLC
 
  TSI PROVIDENCE DOWNTOWN, LLC
 
  TSI PROVIDENCE EASTSIDE, LLC
 
  TSI RADNOR, LLC
 
  TSI RAMSEY, LLC
 
  TSI READE STREET, LLC
 
  TSI REGO PARK, LLC
 
  TSI RIDGEWOOD, LLC
 
  TSI RODIN PLACE, LLC
 
  TSI SCARSDALE, LLC
 
  TSI SEAPORT, LLC
 
  TSI SHERIDAN, LLC
 
  TSI SILVER SPRING, LLC
 
  TSI SMITHTOWN, LLC
 
  TSI SOCIETY HILL, LLC
 
  TSI SOHO, LLC
 
  TSI SOMERS, LLC
 
  TSI SOMERSET, LLC
 
  TSI SOUTH BETHESDA, LLC
 
  TSI SOUTH END, LLC
 
  TSI SOUTH PARK SLOPE, LLC
 
  TSI SOUTH STATION, LLC
 
  TSI SPRINGFIELD, LLC
 
  TSI STAMFORD DOWNTOWN, LLC
 
  TSI STAMFORD POST, LLC
 
  TSI STAMFORD RINKS, LLC,
 
       each as a Guarantor

             
 
  By:   /s/ Daniel G. Gallagher
 
Name: Daniel G. Gallagher    
 
      Title: Senior Vice President — Chief    
 
                 Financial Officer    

Signature page to Town Sports Subsidiaries Guaranty — 2011

 



--------------------------------------------------------------------------------



 



     
 
  TSI STATEN ISLAND, LLC
 
  TSI STERLING, LLC
 
  TSI SUNNYSIDE, LLC
 
  TSI SYOSSET, LLC
 
  TSI UNIVERSITY MANAGEMENT, LLC
 
  TSI VARICK STREET, LLC
 
  TSI WALL STREET, LLC
 
  TSI WALTHAM, LLC
 
  TSI WASHINGTON, INC.
 
  TSI WATER STREET, LLC
 
  TSI WATERTOWN, LLC
 
  TSI WAYLAND, LLC
 
  TSI WELLESLEY, LLC
 
  TSI WELLINGTON CIRCLE, LLC
 
  TSI WEST 14, LLC
 
  TSI WEST 16, LLC
 
  TSI WEST 23, LLC
 
  TSI WEST 38, LLC
 
  TSI WEST 41, LLC
 
  TSI WEST 44, LLC
 
  TSI WEST 48, LLC
 
  TSI WEST 52, LLC
 
  TSI WEST 73, LLC
 
  TSI WEST 76, LLC
 
  TSI WEST 80, LLC
 
  TSI WEST 94, LLC
 
  TSI WEST 115TH STREET, LLC
 
  TSI WEST 125, LLC
 
  TSI WEST 145TH STREET, LLC
 
  TSI WEST CALDWELL, LLC
 
  TSI WEST HARTFORD, LLC
 
  TSI WEST NEWTON, LLC
 
  TSI WEST NYACK, LLC
 
  TSI WEST SPRINGFIELD, LLC
 
  TSI WESTBOROUGH, LLC
 
  TSI WESTPORT, LLC
 
  TSI WESTWOOD, LLC
 
  TSI WEYMOUTH, LLC,
 
       each as a Guarantor

             
 
  By:   /s/ Daniel G. Gallagher
 
Name: Daniel G. Gallagher    
 
      Title: Senior Vice President — Chief    
 
                 Financial Officer    

Signature page to Town Sports Subsidiaries Guaranty — 2011

 



--------------------------------------------------------------------------------



 



     
 
  TSI WHITE PLAINS, LLC
 
  TSI WHITE PLAINS CITY CENTER, LLC
 
  TSI WHITESTONE, LLC
 
  TSI WOBURN, LLC
 
  TSI WOODMERE, LLC

             
 
  By:   /s/ Daniel G. Gallagher
 
Name: Daniel G. Gallagher    
 
      Title: Senior Vice President — Chief    
 
                 Financial Officer    

Signature page to Town Sports Subsidiaries Guaranty — 2011

 



--------------------------------------------------------------------------------



 



          Accepted and Agreed to:    
 
        DEUTSCHE BANK TRUST COMPANY AMERICAS,     as Administrative Agent    
 
       
By:
  /s/ Carin Keegan
 
Name: Carin Keegan    
 
  Title: Director    
 
       
By:
  /s/ Enrique Landaeta
 
Name: Enrique Landaeta    
 
  Title: Vice President    

Signature page to Town Sports Subsidiaries Guaranty — 2011

 